Case 1:21-cv-20112-BB Document 31 Entered on FLSD Docket 02/12/2021 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-20112-BLOOM/Otazo-Reyes

 PLATINUM DRAGON
 INTERNATIONAL, INC.,

        Plaintiff,

 v.

 THE INDIVIDUALS, PARTNERSHIPS,
 AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON
 SCHEDULE “A,”

       Defendants.
 __________________________________/

                          ORDER GRANTING PLAINTIFF’S
                       MOTION FOR PRELIMINARY INJUNCTION

        THIS CAUSE is before the Court upon the Plaintiff’s Motion for Entry of Preliminary

 Injunction, ECF No. [5] (“Motion”). Plaintiff Platinum Dragon International, Inc. (“Plaintiff” or

 “Platinum Dragon”) moves, for entry of a preliminary injunction against the Defendants,

 Individuals, Partnerships, and Unincorporated Associations Identified on Schedule “A”

 (collectively “Defendants”), and an order restraining the financial accounts used by Defendants

 pursuant to 15 U.S.C. § 1116, Federal Rule of Civil Procedure 65, and The All Writs Act, 28

 U.S.C. § 1651(a).

        The Court held a hearing on February 12, 2021, at which only counsel for Plaintiff was

 present and available to present evidence supporting the Motion. Because Plaintiff has satisfied

 the requirement for the issuance of a preliminary injunction, the Court will now grant Plaintiff’s

 Motion for Preliminary Injunction as to all Defendants.
Case 1:21-cv-20112-BB Document 31 Entered on FLSD Docket 02/12/2021 Page 2 of 8

                                                      Case No. 21-cv-20112-BLOOM/Otazo-Reyes


     I. FACTUAL BACKGROUND1

        Platinum Dragon is the owner of all rights, title, and interest in the standard character mark

 “Iced Earth” as well as the following associated logo (collectively, the “Iced Earth Marks”):




 See Declaration of Jon Schaffer in Support of Plaintiff’s Ex Parte Motion for Entry of Temporary

 Restraining Order, Preliminary Injunction, and Order Restraining Transfer of Assets (“Schaffer

 Decl.”) at ¶ 4. The Iced Earth Marks are used in connection with the design, marketing, and

 distribution of high-quality goods and merchandise, including but not limited to T-shirts,

 outerwear, skateboard decks, face masks, and posters. See id at ¶ 5.

        Defendants, through the various Internet based e-commerce stores operating under the

 seller identities identified on Schedule “A” to the Complaint (the “Seller IDs”), have advertised,

 promoted, offered for sale, or sold goods bearing and/or using what Plaintiff has determined to be

 counterfeits, infringements, reproductions, or colorable imitations of the Iced Earth Marks. See

 Schaffer Decl. at ¶ 12; Declaration of Richard Guerra in Support of Plaintiff’s Ex Parte Motion

 for Entry of Temporary Restraining Order, Preliminary Injunction, and Order Restraining Transfer

 of Assets (“Guerra Decl.”) at ¶ 4.

        Although each of the Defendants may not copy and infringe each of the Iced Earth Marks

 for each category of goods protected, Plaintiff has submitted sufficient evidence showing that each




 1
  The factual background is taken from Plaintiff’s Complaint, Motion, and supporting Declarations
 submitted by Plaintiff.


                                                  2
Case 1:21-cv-20112-BB Document 31 Entered on FLSD Docket 02/12/2021 Page 3 of 8

                                                       Case No. 21-cv-20112-BLOOM/Otazo-Reyes


 of the Defendants has infringed the Iced Earth Marks. See Guerra Decl. at ¶ 4, Schedule C.

 Defendants are not now, nor have they ever been, authorized or licensed to use, reproduce, or make

 counterfeits, reproductions, or colorable imitations of the Iced Earth Marks. See Schaffer Decl. at

 ¶¶ 12, 15.

        Plaintiff investigated the promotion and sale of counterfeit and infringing versions of

 Plaintiff’s branded and protected products by Defendants. See Schaffer Decl. at ¶ 13; Guerra Decl.

 at ¶ 5. Plaintiff accessed each of the e-commerce stores operating under Defendants’ Seller IDs,

 initiated the ordering process for the purchase of a product from each of the Seller IDs, bearing

 counterfeits of, at least, one of the Iced Earth Marks at issue in this action, and requested each

 product to be shipped to an address in the Southern District of Florida. See Schaffer Decl. at ¶ 14.

 Plaintiff conducted a review and visually inspected the Iced Earth branded items for which orders

 were initiated by Plaintiff’s third party investigator via the Seller IDs and determined the products

 were nongenuine, unauthorized versions of Plaintiff’s products. See id at ¶ 15.

    II. LEGAL STANDARD

        To obtain a temporary restraining order, a party must demonstrate “(1) a substantial

 likelihood of success on the merits; (2) that irreparable injury will be suffered if the relief is not

 granted; (3) that the threatened injury outweighs the harm the relief would inflict on the

 nonmovant; and (4) that the entry of the relief would serve the public interest.” Schiavo ex. Rel

 Schindler v. Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005); see also Levi Strauss & Co. v.

 Sunrise Int’l. Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995) (applying the test to a preliminary

 injunction in a Lanham Act case).




                                                   3
Case 1:21-cv-20112-BB Document 31 Entered on FLSD Docket 02/12/2021 Page 4 of 8

                                                          Case No. 21-cv-20112-BLOOM/Otazo-Reyes


    III. CONCLUSIONS OF LAW

         The declarations Plaintiff submitted in support of its Motion for Preliminary Injunction

 support the following conclusions of law:

         A.      Plaintiff has a strong probability of proving at trial that consumers are likely to be

 confused by Defendants’ advertisement, promotion, sale, offer for sale, or distribution of goods

 bearing and/or using counterfeits, reproductions, or colorable imitations of the Iced Earth Marks.

         B.      Because of the infringement of the Iced Earth Marks, Plaintiff is likely to suffer

 immediate and irreparable injury if a temporary restraining order is not granted. The following

 specific facts, as set forth in Plaintiff’s Complaint, Motion, and accompanying declarations,

 demonstrate that immediate and irreparable loss, damage, and injury will result to Plaintiff and to

 consumers in view of the following considerations:

                 1.      Defendants own or control Internet based e-commerce stores and websites

 which advertise, promote, offer for sale, and sell products bearing counterfeit and infringing

 trademarks in violation of Plaintiff’s rights; and

                 2.      There is good cause to believe that more infringing products bearing

 Plaintiff’s trademarks will appear in the marketplace; that consumers are likely to be misled,

 confused, and disappointed by the quality of these products; and that Plaintiff may suffer loss of

 sales for its genuine products and an unnatural erosion of the legitimate marketplace in which it

 operates.

         C.      The balance of potential harm to Defendants in restraining their trade in infringing

 branded goods if a preliminary injunction is issued is far outweighed by the potential harm to

 Plaintiff, its reputation, and its goodwill as manufacturers and distributors of quality products if

 such relief is not issued.




                                                      4
Case 1:21-cv-20112-BB Document 31 Entered on FLSD Docket 02/12/2021 Page 5 of 8

                                                         Case No. 21-cv-20112-BLOOM/Otazo-Reyes


         D.        The public interest favors issuance of a preliminary injunction to protect Plaintiff’s

 trademark interests, to encourage respect for the law, to facilitate the invention and development

 of innovative products, and to protect the public from being defrauded by the illegal sale of

 counterfeit goods.

         E.        Under 15 U.S.C. § 1117(a), Plaintiff may be entitled to recover, as an equitable

 remedy, the illegal profits gained through the Defendants’ distribution and sales of goods bearing

 infringements of the Iced Earth Marks. See Reebok Int’l, Ltd. v. Marnatech Enters., Inc., 970 F.2d

 552, 559 (9th Cir. 1992) (quoting Fuller Brush Prods. Co. v. Fuller Brush Co., 299 F.2d 772, 777

 (7th Cir. 1962) (“An accounting of profits under § 1117(a) is not synonymous with an award of

 monetary damages: ‘[a]n accounting for profits . . . is an equitable remedy subject to the principles

 of equity.’”)).

         F.        Requesting equitable relief “invokes the district court’s inherent equitable powers

 to order preliminary relief, including an asset freeze, in order to assure the availability of

 permanent relief.” Levi Strauss & Co., 51 F.3d at 987 (citing Fed. Trade Comm’n v. U.S. Oil &

 Gas Corp., 748 F.2d 1431, 1433-34 (11th Cir. 1984)).

         G.        In light of the inherently deceptive nature of the infringing business, and the

 likelihood that Defendants have violated federal trademark laws, Plaintiff has good reason to

 believe Defendants will hide or transfer their ill-gotten assets beyond the jurisdiction of this Court

 unless those assets are restrained.

         Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No. [5],

 is GRANTED as follows:




                                                     5
Case 1:21-cv-20112-BB Document 31 Entered on FLSD Docket 02/12/2021 Page 6 of 8

                                                       Case No. 21-cv-20112-BLOOM/Otazo-Reyes


        (1)     Each of the Defendants, its officers, directors, employees, agents, subsidiaries,

 distributors, and all persons in active concert or participation with any of the Defendants having

 notice of this Order are restrained and enjoined until further order from this Court as follows:

                a.      From manufacturing, importing, advertising, promoting, offering to sell,

 selling, distributing, or transferring any products bearing the Iced Earth Marks, or any confusingly

 similar trademarks, other than those actually manufactured or distributed by Plaintiff; and

                b.      From secreting, concealing, destroying, selling off, transferring, or

 otherwise disposing of: (i) any products, not manufactured or distributed by Plaintiff, bearing

 and/or using the Iced Earth Marks, or any confusingly similar trademarks; (ii) any evidence

 relating to the manufacture, importation, sale, offer for sale, distribution, or transfer of any

 products bearing and/or using the Iced Earth Marks, or any confusingly similar trademarks; or (iii)

 any assets or other financial accounts subject to this Order, including inventory assets, in the actual

 or constructive possession of, or owned, controlled, or held by, or subject to access by, any of the

 Defendants, including, but not limited to, any assets held by or on behalf of any of the Defendants.

        (2)     Each of the Defendants, its officers, directors, employees, agents, subsidiaries,

 distributors, and all persons in active concert or participation with any of the Defendants having

 notice of this Order shall immediately discontinue the use of the Iced Earth Marks, confusingly

 similar trademarks, on or in connection with all Internet based e-commerce stores and websites

 owned and operated, or controlled by them, including the Internet based e-commerce stores

 operating under the Seller IDs.

        (3)     Each of the Defendants shall not transfer ownership of the Seller IDs and Subject

 Domain Names during the pendency of this action, or until further Order of the Court.




                                                   6
Case 1:21-cv-20112-BB Document 31 Entered on FLSD Docket 02/12/2021 Page 7 of 8

                                                        Case No. 21-cv-20112-BLOOM/Otazo-Reyes


        (4)     Upon receipt of notice of this Order, the Defendants and any third party financial

 institutions, payment processors, banks, escrow services, money transmitters, or marketplace

 platforms who is providing services for any of the Defendants, including but not limited to,

 AliExpress, Alipay, Dhgate, Dhpay, Joom, Wish, Wishpay, Amazon, Amazon Pay, Ebay, Etsy,

 and/or Taobao, and their related companies and affiliates (collectively, the “Third Party

 Providers”), shall after receipt of notice of this Order, restrain the transfer of all funds, including

 funds relating to ongoing account activity, held or received for the Defendants’ benefit or to be

 transferred into the Defendants’ respective financial accounts, restrain any other financial accounts

 tied thereto, and immediately divert those restrained funds to a holding account for the trust of the

 Court. Such restraining of the funds and the disclosure of the related financial institution account

 information (as provided below) shall be made without notice to the account owners or the

 financial institutions until after those accounts are restrained. No funds restrained by this Order

 shall be transferred or surrendered by any Third Party Provider for any purpose (other than

 pursuant to a chargeback made pursuant to their security interest in the funds) without the express

 authorization of this Court.

        (5)     Any Defendant or Third Party Provider subject to this Order may petition the Court

 to modify the asset restraint set out in this Order.

        (6)     This Order shall apply to the Seller IDs, associated ecommerce stores and websites,

 and any other seller identification names, e-commerce stores, domain names, websites, or financial

 accounts which are being used by Defendants for the purpose of counterfeiting and infringing the

 Iced Earth Marks at issue in this action and/or unfairly competing with Plaintiff.

        (7)     This Order shall remain in effect during the pendency of this action, or until such

 further dates as set by the Court or stipulated to by the parties.




                                                    7
Case 1:21-cv-20112-BB Document 31 Entered on FLSD Docket 02/12/2021 Page 8 of 8

                                                      Case No. 21-cv-20112-BLOOM/Otazo-Reyes


        (8)     Pursuant to 15 U.S.C. § 1116(d)(5)(D) and Federal Rule of Civil Procedure 65(c),

 Plaintiff shall maintain its previously posted bond in the amount of Ten Thousand Dollars and

 Zero Cents ($10,000.00), as payment of damages to which Defendants may be entitled for

 wrongful injunction or restraint, during the pendency of this action, or until further Order.

        DONE AND ORDERED in Chambers at Miami, Florida, on February 12, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                  8
